DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered. 

Status of Rejections

Claims 1-6, 10-22, and 32-35 are pending. Claims 23-26 and 29-31 are withdrawn being drawn to a non-elected invention.

Claims 1-6, 10-22, and 32-35 were indicated as free of prior art in the previous office action dated 02/27/2020. On further review and consideration, new grounds of rejection have been found to be applicable for rejection of claims under 35 USC 102/103 as detailed herein. Any inconvenience caused to the applicants is sincerely regretted. 



Claim Objections 

Claim 22 is objected to because of the following informalities: Appropriate correction is required. In line 8, “a increase” should be amended to – an increase --.  

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 10-22, and 32-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

profile and the third section end current value being zero, there appears to be no written description support for the full scope of the methods covered by the recited method for the treatment of a volume of material, the method reciting no limitation on the voltage range applied to the voltage of the first polarity and the voltage of the second, reversed, polarity and no limitations on the second and third sections.

Claims 2-6, 10-22, and 32-34 are rejected, because they depend from the rejected claim 1. 

Claims 1-6, 10-22, and 32-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 1 and 35 covers any current value for various sections of the current profile.  The specification does not provide direction on how to determine suitable current values for various sections of the current profile. 
Applicants assert on page 11, 4th paragraph, of their communication dated 02/26/2021 as follows: 

During the treatment process, it is not the applied voltage profile which is determinative, but rather the current profile generated within the matrix by the applied voltage profile. Hence, the claim is defined with reference to the current profile achieved. However, as discussed within the application, 

The applicants appear to argue that it is not the applied voltage profile which is determinative, but rather the current profile generated within the matrix by the applied voltage profile which is determinative. The original disclosure of the applicants  provides information about the current profiles in Fig. 3a, 3b, 3c, 8a, and 8b, and paragraphs 0051-0066, 0101-0117, 0140, and 0173 of the specification. However, in the entire disclosure there is no mention of suitable current values for various sections of the current profile. Since current values are not independent variables and current values depend not only on the voltage values, but also other factors, including properties of the material and species, i.e., matrix, being treated, and there are at least three sections in the forward current profile and at least three sections in the reverse current profile, thus there are many variables and no disclosure of the desired current values for various sections of the current profile, the amount of experimentation required is expected to be undue.

At the time of filing, the state of the art was such that suitable current values for various sections of the current profile were not known..  Thus, the disclosure in the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claims 1 and 35 would be undue.
Claims 2-6, 10-22, and 32-34 are rejected, because they depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):



Claims 1-6, 10-22, and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claims 1 and 35, there are no limitations defining the second, third, and fourth sections of the forward current pulse profile, the various sections of the reverse current pulse profile and suitable current values for the various sections of the forward and reverse current pulse profiles. It is unclear if the methods of claims 1 and 35 can achieve their purpose without defining the various sections of the forward and reverse current pulse profiles.

Further, with respect to the limitation "applying a voltage of a first polarity to the connections for a first period of time,” the specification in paragraph 0047 states that the voltage pulse may have a first section during which the voltage is at a maximum value. It is unclear if the voltage of the first polarity remains at a constant maximum value as recited in the specification, or it may vary during the first section.

Further, with respect to the limitation "applying a voltage of a second, reversed polarity to the connections for a second period of time,” the specification in paragraph 0047 states that the voltage pulse profile may have a second section during which the voltage is at a maximum value, but of opposing polarity. It is unclear if the voltage of the second, 

Claims 2-6, 10-22, and 32-34 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US patent no. 5,012,868 (hereinafter called Bridges).

Regarding claim 1, Bridges discloses a method for the treatment of an oil well 20 (reads on a volume of material), the method comprising: a) introducing electrodes 28 and 36 

Regarding claim 6, Bridges further discloses that the voltage applied is in the form of a voltage pulse profile, the voltage pulse profile having a first section during which the voltage is at a maximum value, the voltage pulse profile having a first reversed section during which the voltage is at a maximum value, but of opposing polarity (see Fig. 4 and 6A; and column 10, lines 50-55).
  
Regarding claim 10, Bridges further discloses that the second section of the defined current pulse profile has a start current value and an end current value, the second section start current value being the maximum current for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value (see Fig. 4 and 6A; and column 10, lines 50-55).

Regarding claim 12, Bridges further discloses that the third section has a start current value and an end current value, and the third section start current value is less than the maximum current for the defined current pulse profile (see Fig. 4). 

Claims 1-3, 6, 10-12, 17-19, and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stoner et al, US patent no. 4,384,943. 

Regarding claim 1, Stoner discloses a method for the treatment of a fluid to be treated (reads on a volume of material), the method comprising: a) introducing electrodes 44A-44E into reactors 22 and 24 (reads on a location, the location containing the volume of material) (see Fig. 3 and column 5, lines 1-3) and the volume of material containing microorganisms (reads on one or more species for treatment) (see column 4, lines 45-48); b) providing connections between a voltage source and the at least two electrodes; c) applying a voltage of a first polarity to the connections for a first period of time, under the control of a voltage controller (see column 5, lines 38-45); d) applying a voltage of a second, reversed, polarity to the connections for a second period of time, under the control of the voltage controller (see column 6, lines 15-20); e) repeating steps c) and d) a plurality of times (see column 6, lines 34-37). Stoner further discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based on the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that the current pulse profile for the sub-reactor 24 has a first section, second section and third section, the first section having a start current value and an end current value, the first section start current value being zero and the first section end current value being the maximum current for the defined current pulse profile

Regarding claim 2, Stoner further discloses that the steps c), d) and e) reduce live or active microorganisms in the reactors (see column 8, lines 45-50).It is known that reduction of  live or active microorganisms occurs through the process of oxidation.

Regarding claim 3, Stoner further discloses that the treatment reduces live or active microorganisms in the reactors (see column 8, lines 45-50). Since microorganisms comprise compounds, the treatment reduces the level of one or more compounds present. 
 
Regarding claim 6, Stoner further discloses that the voltage applied is in the form of a voltage pulse profile, the voltage pulse having a first section during which the voltage is at a maximum value, the voltage pulse profile having a first reversed section during which the voltage is at a maximum value, but of opposing polarity (see Fig. 4-6). 

Regarding claim 10, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that the current pulse profile for the sub-reactor 24 includes a second section having a start current value and an end current value, the second section start current value being the maximum current for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value (see Fig. 4-6).

Regarding claim 11, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 

Regarding claim 12, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that in the current pulse profile for the sub-reactor 24 the third section has a start current value and an end current value, and the third section start current value is less than the maximum current for the defined current pulse profile (see Fig. 4-6).

Regarding claim 17, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that in the current pulse profile for the sub-reactor 24, the first section and/or second section have a current value in excess of the fourth section current value (see Fig. 4-6).

Regarding claim 18, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that in the current pulse profile for the sub-reactor 24, the second section includes a current above a declined current value (see Fig. 4-6).

Regarding claim 19, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 

Regarding claim 22, the matrix is not required to have the species (a) hydrocarbons having C40 or more carbon atoms, (b) hydrocarbons having C8-C30 carbon atoms, and/or (c) C8 or greater hydrocarbons. Thus the limitations of claim 22 would be met if the matrix does not comprise the above species.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13-16, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 5,012,868 (hereinafter called Bridges).

Regarding claims 13-16, Bridges further discloses that the electrode 28 of FIG. 1 is alternately switched to the positive polarity and the negative polarity at a low frequency in a range of 0.01 to 35 Hz (see column 8, lines 39-49), thus teaching that the time period for 1 cycle is about 30 ms to about 100 seconds.

Regarding claim 13, it can be seen from Fig. 4, 8A, 8B, and 8C that when the frequency is 0.01 Hz and the time period for 1 cycle is about 30 ms, the first section of the defined current pulse profile lasts for a first time period of about less than 0.5ms.  

Regarding claim 14, it is noted that when the frequency is 0.01 Hz, the time period for 1 cycle is about 30 ms, and when the frequency is 35 Hz, the time period for 1 cycle is about 100 seconds. It can be seen from Fig. 4, 8A, 8B, and 8C that the second section of the defined current pulse profile would have a duration of between about 14 ms and 48 seconds, thus overlapping the claimed range of between 10 ms and 500 ms. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding claim 15, it is noted that when the frequency is 0.01 Hz, the time period for 1 cycle is about 30 ms, and when the frequency is 35 Hz, the time period for 1 cycle is about 100 seconds. It can be seen from Fig. 4, 8A, 8B, and 8C that the fourth section of the defined current pulse profile would have a duration of between about 14 ms and 48 seconds, thus overlapping the claimed range of greater than 500 ms. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding claim 16, it can be seen from Fig. 4, 8A, 8B, and 8C that when the frequency is 0.01 Hz and the time period for 1 cycle is about 30 ms, the fourth section of the defined current pulse profile lasts for a first time period of about less than 0.5ms.  

Regarding claim 32, Bridges further discloses that the defined current pulse profile further has: 7Serial No. 15/531,990the second section having a second section start current value and a second section end current value, the second section start current value being the maximum current value for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value, the declined current value being the value that the current declines to from the maximum current value, with the passage of time and representing a steady state current reached after that period of time (see Fig. 4). 

The teaching of Bridges that the electrode 28 of FIG. 1 is alternately switched to the positive polarity and the negative polarity at a frequency in a range of 0.01 to 35 Hz (see 

Regarding claim 35, Bridges discloses a method for the treatment of an oil well 20 (reads on a volume of material), the method comprising: a) introducing electrodes 28 and 36 into a location, the location containing the volume of material and the volume of material containing one or more species for treatment; b) providing connections between a voltage source 35 and the electrodes 28 and 36; c) applying a voltage of a first polarity to the connections for a first period of time, under the control of a voltage controller; d) applying a voltage of a second, reversed, polarity to the connections for a second period of time, under the control of the voltage controller; e) repeating steps c) and d) a plurality of times; wherein, as a result of the applied voltages, a defined current pulse profile is provided during step c) and step d); wherein the defined current pulse profile has a first section, second section and third section, the first section having a start current value and an end current value, the first section start current value being zero and the first section end current value being the maximum current for the defined current pulse profile ; wherein the defined current pulse profile has the second section having a second section start current value and a second section end current value, the second section start current value being the maximum current value for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value, the declined current value being the value that the current declines to from the maximum current value, with the passage of time and representing a steady state current reached after that period of time (see Fig. 1, 4, 8A, 8B, and 8C; column 5, lines 

The teaching of Bridges that the electrode 28 of FIG. 1 is alternately switched to the positive polarity and the negative polarity at a frequency in a range of 0.01 to 35 Hz (see column 8, lines 39-41) implies that steps c) and d) are repeated a large number of times. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method  by repeating steps c) and d) through at least 1000 repetitions. 

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al, US patent no. 4,384,943.

Regarding claim 32, Stoner discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that in the current pulse profile for the sub-reactor 24, the second section has a second section start current value and a second section end current value, the second section start current value being the maximum current value for the defined current pulse profile, with the current declining between the second section start current value and the second section end current value, the second section end current value being a declined current value, the declined current value being the value that the current declines to from the maximum current value, with the passage of time and representing a steady state current reached after that period of time (see Fig. 4-6).



Regarding claim 35, Stoner discloses a method for the treatment of a fluid to be treated (reads on a volume of material), the method comprising: a) introducing electrodes 44A-44E into reactors 22 and 24 (reads on a location, the location containing the volume of material) (see Fig. 3 and column 5, lines 1-3) and the volume of material containing microorganisms (reads on one or more species for treatment) (see column 4, lines 45-48); b) providing connections between a voltage source and the at least two electrodes; c) applying a voltage of a first polarity to the connections for a first period of time, under the control of a voltage controller (see column 5, lines 38-45); d) applying a voltage of a second, reversed, polarity to the connections for a second period of time, under the control of the voltage controller (see column 6, lines 15-20); e) repeating steps c) and d) a plurality of times (see column 6, lines 34-37). Stoner further discloses in Fig. 4 the voltage profiles for sub-reactors 22 and 24. Based in the relationship between the voltage and current profiles shown in Fig. 5 and 6, it is evident from the voltage profile for the sub-reactor 24 shown in Fig. 4 that the current pulse profile for the sub-reactor 24 has a first section, second section and third section, the first section having a start current value and an end current value, the first section start current value being zero and the first section end current value being the maximum current for the defined current pulse profile; and the second section having a second section start current value and a second section end current value, the second section start current value being the maximum current value for the defined current pulse profile, with the current declining 

The teaching of Stoner that the reversal of polarity is effected once every 150 to 300 seconds (see column 6, lines 34-37) implies that steps c) and d) are repeated a large number of times. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method  by repeating steps c) and d) through at least 1000 repetitions. 

Claims 4, 5, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al, US patent no. 4,384,943, in view of Maekawa, US patent no. 6,896,790.

Regarding claim 4, Stoner does not disclose that the one or more species is/are one or more of the following: light hydrocarbons (C10 or less), heavy hydrocarbons (C11 or more), benzene, toluene, ethyl benzene, xylenes, polycyclic aromatic hydrocarbons, chlorinated phenyls, chlorophenols, polychlorinated biphenyls, biphenols, perchloroethylenes, tricholorethylenes, dioxins, perfluorooctanesulfonic acids, perfluorooctanoic acids or other hydrocarbons.

Maekawa teaches a method for oxidatively decomposing trace injurious substances like dioxin in polluted waters by using a high electric field pulse discharge (see column 1, lines 58-63; column 6, lines 44-48; and column 11, lines 22-28). Maekawa further 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Stoner by varying the frequency, linear voltage, and current of the electric field as taught by Maekawa so as to oxidatively decomposing substances like dioxin. Use of known technique to improve similar devices (methods, or products) in the same way is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).
	
Regarding claim 5, Stoner discloses that the potential across each electrode array 42 is maintained in the range of 14-16 volts, which means that the potential across each cell 46A-D or between the pair of electrodes defining it is in the range of 3.5 to 4.4 volts (see Fig. 1 and column 5, lines 62-66). However, Stone does not explicitly teach an electric field of greater than 0.2V/m across the separation between the electrode of one potential and the electrode of a different potential which is closest to that electrode.

Maekawa teaches that a rectangular wave discharge is applied to the spaces between the anode and the cathode at a linear voltage of from 200 V/cm to 10 kV/cm (see column 2, lines 42-49)..

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Stoner by applying an electric field in the range of 200 V/cm to 10 kV/cm as taught by Maekawa. Combining prior art elements KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 (I)(A)).
	
Regarding claims 20 and 21, Stoner does not disclose that the method promotes oxidation by generating free radicals within the location, at the surface of a solid species within a matrix in the material.

Maekawa teaches generating O radicals and .OH radicals on the surface of the electrodes, and these radicals oxidize organic matter contained in wastewater to generate CO2 and N2 (see column 11, lines 28-32).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Stoner by generating O radicals and .OH radicals as taught by Maekawa. The person with ordinary skill in the art would have been motivated to make this modification, because Maekawa teaches that the advantage of the modification would be oxidation of organic matter contained in wastewater to generate CO2 and N2. 

Claims 22, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al, US patent no. 4,384,943, in view of Zen et al, European patent no. 0,876,831.

Stoner does not explicitly teach that the method has one or more or all of the following effects upon a matrix in the material and/or one or more species in the material between a first time at the start of the method's application and a second time after the method 

Zen teaches a process for the electrochemical decomposition of organic pollutants including hydrocarbons to carbon dioxide (see paragraphs 0001 and 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Stoner by incorporating the teachings of Zen for the conversion of hydrocarbons to water and carbon dioxide as taught by Zen.

Response to Arguments
 
Applicant’s arguments with respect to the rejection of claim 1 and 35 under 35 USC 112 (a) have been considered but are moot because the current rejection provides additional issues showing lack of written description. 

References Cited but Not Applied

The following references although not applied have pertinent information.

nd paragraph).  

US 6,270,643  discloses a method of effecting fluid movement in porous materials using electric pulses (see Fig. 2, column 4, lines 34-61 and column 7, lines 45-67).

US 1,779,402 discloses that hydrocarbons can be converted into lighter hydrocarbons by using low-frequency alternating current (see page 2, column 1, lines 18-24). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/SALIL JAIN/Examiner, Art Unit 1795